Citation Nr: 0620139	
Decision Date: 07/11/06    Archive Date: 07/21/06

DOCKET NO.  02-18 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for anxiety disorder 
with major depression.

2.  Entitlement to an increased evaluation for 
psychophysiologic musculoskeletal disorder, manifested by 
headaches, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to June 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran testified at a Board 
hearing at the RO in March 2003; the transcript of that 
hearing is of record.  In August 2003, and again in June 
2005, the Board remanded these matters for additional 
development.

In both of the Board's remands, the RO was directed to issue 
the veteran a statement of the case (SOC) pertaining to the 
issue of entitlement to service connection for post-traumatic 
stress disorder (PTSD).  The RO issued a SOC in March 2006.  
As the record does not show that the veteran has perfected an 
appeal of the PTSD issue, that issue is not presently before 
the Board.

(Consideration of the veteran's claim for an increased 
evaluation for psychophysiologic musculoskeletal disorder 
manifested by headaches is deferred pending completion of the 
development sought in the remand that follows the decision 
below.)

The Board notes that, after these issues were certified to 
the Board, the veteran submitted additional evidence directly 
to the Board that was received by the Board in May 2006.  
Some of the evidence received in May 2005 was new to the 
record, but related only to the issue being remanded.  
Consequently, the RO will have the opportunity to consider 
this new evidence before it is considered by the Board.  See 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  


FINDING OF FACT

The veteran's diagnosed anxiety disorder is not related to 
his military service.


CONCLUSION OF LAW

The veteran does not have an anxiety disorder that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's service medical records (SMRs) show no 
complaints of or treatment for any psychiatric disability 
during military service.  The results of psychological 
testing in service reveal that the veteran was determined to 
have an emotionally unstable personality.  

Since about 1999, the veteran's various health care providers 
have diagnosed and/or noted that he has a history of mental 
disorders, including dysthymia, major depression, anxiety 
disorder, and PTSD.  (As noted above, PTSD is a separate 
issue not presently before the Board, and so will not be 
discussed here.)  Treatment notes show that the veteran has 
had difficulties related to his impatience and consequent 
anger, and that problems these were often associated in the 
record with difficulties at work and in his marital 
relationship.  

The diagnosis on the report of an October 2000 VA mental 
disorders examination was anxiety disorder not otherwise 
specified.  The examiner noted that, while the veteran 
endorsed some anxiety symptoms, he had neither symptoms 
consistent with generalized anxiety disorder nor panic 
symptoms.  There were no neurovegetative signs or symptoms of 
depression.  The main exacerbation from the anxiety seemed to 
be the veteran's headaches.  The examiner noted that ongoing 
marital strife and work difficulties may have been a chronic 
issue, and also noted that the veteran's current psychiatrist 
was not prescribing any medications, and that it appeared 
that monthly visits to his doctor were for supportive 
therapy.  

A May 2004 VA examiner determined that, at that time, the 
veteran did not appear to be suffering from any psychotic 
condition.  The examiner addressed diagnoses that had been 
suggested in the veteran's record, specifically dysthymic 
disorder, PTSD, and generalized anxiety disorder.  He 
determined that the veteran had none of these, and supported 
his conclusions with detailed explanations and rationale.  
The examiner concluded that the veteran's most significant 
issue appeared to be with his anger, which presented problems 
at work, with friends, and with his wife.  While this was a 
major problem for the veteran, the examiner noted that anger 
by itself does not meet the criteria for any particular 
mental disorder.  

The veteran was most recently afforded another VA mental 
disorders examination in December 2005 as a result of the 
Board's June 2005 remand.  The examiner reported the results 
of his review of the veteran's record and his mental status 
examination.  A diagnosis was made utilizing the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) criteria.  The DSM-IV Axis I 
(clinical disorders and other conditions that may be a focus 
of clinical attention) diagnosis was anxiety disorder not 
otherwise specified (mixed anxiety and depressed mood).  Axis 
II (personality disorders and mental retardation) diagnosis 
was deferred, and the Axis III (general medical conditions) 
diagnosis was history of headaches chronic since adolescence.  
In Axis IV (psychosocial and environmental problems) the 
examiner noted family and occupational stress.  The Axis V 
(global assessment of functioning (GAF) score) report was 70.  
The examiner noted that the veteran had been able to maintain 
a job for a long period of time, since 1976.  He had a 
meaningful relationship with is wife and daughter, and was 
able to have interest in and mingle with others at church and 
at a gym.  The examiner opined that it is less than likely as 
not that his current psychiatric disability is related to 
service or to a service-connected disorder.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection for a 
mental disorder requires (1) medical evidence diagnosing a 
current mental disability in accordance with 38 C.F.R. 
§ 4.125(a), (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

Here, there is medical evidence of a current mental 
disability, diagnosed as anxiety disorder not otherwise 
specified (mixed anxiety and depressed mood) diagnosed in 
accordance with 38 C.F.R. § 4.125(a).  However, there is no 
medical evidence of in-service incurrence or aggravation of 
any psychiatric disability, and there is no medical evidence 
of a nexus between the current disability and any in-service 
disease or injury.  (The veteran is currently service-
connected only for psychophysiologic musculoskeletal 
disorder, manifested by headaches.)  To the contrary, the 
December 2005 examiner specifically stated that it was less 
than likely as not that the veteran's currently diagnosed 
anxiety disorder is related to his military service, or to 
his service-connected disability.  

The Board notes that several of the veteran's medical care 
providers have noted histories of mental disorders.  However, 
these non-PTSD diagnoses were made anecdotally in routine 
treatment reports, and were not made in accordance with 
38 C.F.R. § 4.125(a), as is required for service connection.  
More significantly, none of the diagnosed disorders has been 
attributed to the veteran's military service.  Typical of 
these are treatment reports by the veteran's psychiatrist.  
Also of record, and considered by the Board, are several 
Department of Labor forms, Certification of Health Care 
Provider (Family and Medical Leave Act of 1993).  In these, 
the psychiatrist lists under "medical facts" that the 
veteran has a history of anxiety, chronic depression, and 
migraine headaches.  

The Board has also considered the lay statements of the 
veteran and his wife, which she expressed in a March 2002 
letter, but finds them unavailing.  In written statements 
and, in the case of the veteran, at his hearing before the 
undersigned Veterans Law Judge, the veteran and his wife 
continue to contend that his current anxiety disability is a 
result of his military service.  However, there is no 
evidence of record showing that either the veteran or his 
wife has the specialized medical education, training, and 
experience necessary to render competent medical opinion as 
to the etiology of his disability.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2005).

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
veteran's current mental disability, diagnosed as anxiety 
disorder, is not traceable to disease or injury incurred in 
or aggravated during active military service.  Service 
connection is therefore denied.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April 
2004 and October 2005.  (Although the notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board 
finds that the veteran was not prejudiced by the late notice 
under the VCAA.  Nothing about the evidence or any response 
to the RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection for a anxiety 
disorder with major depression, what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran provide any evidence or information he had pertaining 
to his claim.  The RO also provided a SOC and two 
supplemental statements of the case (SSOCs) reporting the 
results of its reviews, and the text of the relevant portions 
of the VA regulations.    

Additionally, while the notifications did not include the 
criteria for rating of service-connected disabilities or for 
award of an effective date, see Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the veteran was not thereby 
prejudiced because these issues are not now before the Board.  
In any event, after the RO issued its most recent SSOC, the 
veteran was apprised in May 2006 of the criteria for rating 
of service-connected disabilities or for award of an 
effective date in compliance with Dingess/Hartman.  
Consequently, a remand of the service connection question is 
not necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and medical treatment records, and secured multiple 
examinations (including detailed examination as recent as 
December 2005) in order to ascertain the nature and etiology 
of his psychiatric disability.  VA has no duty to inform or 
assist that was unmet.


ORDER

Entitlement to service connection for anxiety disorder with 
major depression, is denied.


REMAND

The veteran was service-connected for headaches in a rating 
decision dated in October 1971, evaluated as zero percent 
(non-compensably) disabling.  A March 2000 rating decision 
recharacterized the headache disability as a 
psychophysiologic musculoskeletal disorder manifested by 
headaches, and increased the rating to 10 percent effective 
from June 1, 1999.  The veteran contends that this disability 
warrants a higher rating.  

When the Board remanded in June 2005, it ordered an 
"examination by an appropriate specialist to determine the 
nature and severity of all manifestations of the veteran's 
service-connected condition (however it is defined in the 
current nomenclature), and the nature, extent, and etiology 
of any other psychiatric disability found".  On remand, the 
veteran was afforded a VA examination.  The examiner noted 
the veteran's service-connected headache-related disability 
in the examination report, stated that the veteran had been 
diagnosed with migraine headaches, and opined that there was 
no currently diagnosed mental disorder related to the 
service-connected disability.  While the examiner addressed 
the second portion of the Board's remand request (pertaining 
to associated psychiatric symptomatology), the examiner did 
not provide medical findings responsive to the first part of 
the Board's remand request.  Specifically, the examiner did 
not determine (or even discuss) the nature and severity of 
all manifestations of the service-connected (headache) 
disability.  [Instead, the examiner addressed the unasked 
question of whether or not the veteran's headaches were 
related to service.]  Without medical findings as to the 
severity of the disability due to the symptoms  (headaches 
and any others) of the veteran's service-connected disorder, 
the Board lacks the information necessary to determine 
whether a higher rating is warranted.  While the matter has 
been remanded twice, the Board must remand once more in order 
to obtain another examination that provides detailed medical 
findings regarding the severity of the veteran's service-
connected disability manifested by headaches.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance, 
and further remand will be mandated).

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO should schedule the 
veteran for a VA examination by a 
physician with appropriate expertise 
to determine the nature and severity 
of all manifestations (headaches and 
any others) of the veteran's 
service-connected condition, 
currently characterized as 
psychophysiologic musculoskeletal 
disorder, manifested by headaches.  
Clinical findings should be elicited 
in accordance with the C&P 
Clinician's Guide, as it pertains to 
examinations for the veteran's 
service-connected symptoms 
(headaches as well as any others 
found) and reported in detail so 
that appropriate rating criteria may 
be applied.     

The veteran's claims file, including 
a copy of this remand, must be made 
available to the examiner for review 
in connection with the examination.

The RO should ensure that the 
examination report complies with 
this remand and the questions 
presented in the RO's examination 
request.  If the report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

The veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claim, to include denial.  See 38 
C.F.R. § 3.655 (2005).  

2.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issue on 
appeal in light of all information 
or evidence received.  If any 
benefit sought is not granted, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.    

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


